IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

BONAFIDE MASONRY,                      NOT FINAL UNTIL TIME EXPIRES TO
RETAILFIRST INSURANCE                  FILE MOTION FOR REHEARING AND
COMPANY AND CLAIMS                     DISPOSITION THEREOF IF FILED
CENTER SUMMIT,
                                       CASE NO. 1D14-4833
      Appellants,

v.

RUSSELL R. SAXTON,

      Appellee.


_____________________________/

Opinion filed March 5, 2015.

An appeal from an order of the Judge of Compensation Claims.
Ellen H. Lorenzen, Judge.

Date of Accident: February 10, 1988.

Mark S. Spangler of the Law Offices of Mark S. Spangler, P.A., Maitland, for
Appellants.

Michael J. Winer of the Law Office of Michael J. Winer, P.A., Tampa, for Appellee.




PER CURIAM.

      We dismiss this appeal of two nonfinal orders rendered by the Judge of

Compensation Claims on September 3, 2014, and September 23, 2014, respectively.
Appellants challenge the nonfinal orders under Florida Rule of Appellate Procedure

9.180(b)(1)(A), which provides for appellate review of a nonfinal order adjudicating

jurisdiction. Appellants, however, have failed to demonstrate that the September 23,

2014, order denying its motion to dismiss “adjudicates” jurisdiction, as the term is

used in Rule 9.180(b)(1)(A). In the order, the JCC specifically declined to rule on

the jurisdictional question raised in Appellants’ motion, based on a lack of evidence.

The JCC advised Appellants to file an evidentiary motion supporting its allegations,

and rather than doing so, Appellants filed this premature appeal. Appellant also

failed to file a timely notice of appeal from the rendition of the September 3, 2014,

order. Accordingly, we dismiss this appeal for lack of appellate jurisdiction.

LEWIS, C.J., BENTON and THOMAS, JJ., CONCUR.




                                          2